Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 01/08/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Incorrect Claim Status
	The Office notes that Applicant includes the incorrect claim status within the claims for claim 14 in the provided claim set.  In order to expedite prosecution, the Office has not required a notice of non-compliance at this time due to the issue only involving a single claim.  Applicant though must provide the correct claim status within the next claim set, if Applicant responds.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 10, 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowan (5579946) in view of Jain (20130276712) and Maas (d606866).
Claims are being treated as product-by-process limitations (such as to “stamped”) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  
Rowan discloses:
1, 5-7. A bowl (figs 1-12) comprising: an outer body of a bowl (adjacent “14” in figures); an inner body of the bowl (Adjacent “24” and “22” in figures), wherein the inner body comprises a lip (adjacent 29), wherein the inner body is connected to an upper edge of the outer body (as shown for example in figure 2), wherein a connection formed by the upper edge of the outer body and a lip of the inner body is seamless (no seam shown in fig 2 for example); and an internal cavity, wherein the internal cavity is formed by the outer body and inner body (30); a bottom (16).
Rowan discloses the claimed invention above with the exception of the following which is disclosed by Jain: circular foot; a rubber or other polymer; secured to the bottom by friction fit; recessed into the bottom (16, also not flush with the bottom as shown in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowan in view of Jain (by providing the above feature) in order to provide resistance to slipping and damage.  With respect to a portion of 
With respect to a logo, the Office notes that Maas discloses a logo positioned on a bottom (fig 5 and also within an inner circumference).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Maas (by providing indicia, such as to a bottom) in order to enhance advertising for the user while also providing useful information via a logo such as, but certainly not limited to whether or not a device is recyclable.

Rowan further discloses:
2. The bowl of claim 1, wherein the internal cavity is insulative (col. 5: 57- col. 6: 6).
3. The bowl of claim 2, wherein the internal cavity is a vacuum chamber (col. 5: 57- col. 6: 6).
4. The bowl of claim 2, wherein the internal cavity further includes an insulating material (col. 5: 57- col. 6: 6).
13. The bowl of claim 1, wherein the outer body has a u-shaped cross section and wherein the inner body is concave and dome-shaped (shape shown in fig 2 for example).

.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 5 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
With respect to the foot is secured to the bottom by an adhesive, Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known  to secure elements with adhesive is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of AAPA to secure elements with adhesive such as to the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Miller (7478588).
The Combined Reference already discloses materials to aluminum and stainless steel (col. 3: 18-40). With respect to the both the outer body and the inner body being a same metal material, Miller discloses similar art (figs 1-3) and also discloses that is common for multiple bodies to be of the same duplicate material (col. 3: 58-69, col. 4: 57-64, col. 6: 10-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Miller (by providing two materials of aluminum and/or stainless for the two bodies) in order to provide compatible materials more suitable for food and potential baking.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.  In addition to the above, the Office notes that Official Notice is taken, that it is old and conventional to an outer body of stainless steel or aluminum with an inner body of stainless steel or aluminum. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to an outer body of stainless steel or aluminum with an inner body of stainless steel or aluminum in order to provide two strong materials while also saving costs by using similar metal materials or the same metal material.

Claim 20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowan in view of Jain and AAPA.

20. A bowl (figs 1-12) comprising: an outer body of a bowl (adjacent “14” in figures), an inner body of the bowl (Adjacent “24” and “22” in figures), comprising a lip (adjacent 29) wherein the inner body is generally u-shaped (As shown in fig 2), the inner body configured to hold a liquid or solid (capable of performing the above intended use), and an internal cavity, wherein the internal cavity is formed by the outer body and inner body (30); a bottom (16).
Rowan discloses the claimed invention above with the exception of the following which is disclosed by Jain: circular foot; a rubber or other polymer; secured to the bottom by friction fit; recessed into the bottom (16, also not flush with the bottom as shown in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowan in view of Jain (by providing the above feature) in order to provide resistance to slipping and damage. With respect to the foot is secured to the bottom by an adhesive, Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to  secure elements with adhesive is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to secure elements with adhesive such as to the foot in order to provide a more secure attachment such as for the purposes of making removal more difficult such as with use with children and/or pets. With respect to a portion of the lip perpendicular to a portion of a side, the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the side of the device to be at a 90 degree angle as for example to increase the space within the outer walls to improve thermal properties as well as to provide flush surface for storage purposes.  Though not required, the Office notes that Rowan discloses a flat side wall (in figures 9-11 adjacent 120) and that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the device (such as the above side walls) because it has 
With respect to a logo, the Office notes that Maas discloses a logo positioned on a bottom (fig 5 and also within an inner circumference).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Maas (by providing indicia, such as to a bottom) in order to enhance advertising for the user while also providing useful information via a logo such as, but certainly not limited to whether or not a device is recyclable.

20, 23, 24:  With respect to the sizing and size range of the device (including the foot), the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the device in order to hold a specific quantity of contents, as well as to provide desired degree of anti-slip based on the contents.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size, because it has been held that discovering an optimum value of a result effective variable involves was an obvious extension of the prior teachings.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). And, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general 

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are  moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735